DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/728,446, application filed on 12/27/2019.  Claims 1-7 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/27/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tielser et al. (2006/0209531) in view of Clark (2019/0047432).

7.          With respect to claim 1, Tiesler teaches:
A charging station assembly being integrated into a vehicle thereby facilitating power tool batteries to be recharged (see charging station integrated into vehicle for recharging rechargeable devices such as batteries, etc., para 18; 20-23), said assembly comprising: 
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver (see assembly for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23); and 
a power strip being coupled to said bracket, said power strip being in electrical communication with said battery (see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36), 
said power strip having the battery chargers plugged therein for charging power tool batteries (electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).
Tielser appears to be silent regarding:

wherein said solar panel is configured to be exposed to sunlight, said solar panel having an output,
a battery being attached to the vehicle,
said battery being in electrical communication with said solar panel such that said solar panel charges said battery.
However, Clark teaches:
a solar panel being attached to an outer surface of a vehicle (see solar panel attached to exterior roof of vehicle, Fig 1, para 15), 
wherein said solar panel is configured to be exposed to sunlight, said solar panel having an output (see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19); 
a battery being attached to the vehicle (see storing battery power from external power source/ solar panel, storing to battery, para 11-17), 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (see solar panel electrically connected to storage battery, para 15-20); 
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the solar panel, connected storage battery and vehicle of Clark, as an alternative energy source to provide power to internal electrical components, into the vehicle of Tiesler because it is ubiquitous within modern vehicle technology to incorporate alternative energy sources for harnessing power to internal components such as vehicle batteries and accessories.  

8.          With respect to claim 2, while Tielser fails to teach, Clark teaches:
wherein: said battery has an input and an output; and said assembly includes a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see solar panel electrically connected to storage battery, para 15-20).
(see claim 7 for motivation to combine references).
	
9.          With respect to claim 3, Tiesler teaches:
wherein said bracket has a first portion forming an angle with a second portion, said first portion being attached to a vertical support surface in the vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).

10.          With respect to claim 4, Tiesler teaches:
wherein said power strip is positioned on said first portion of said bracket (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).

11.          With respect to claim 5, Tiesler teaches:
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).

12.          With respect to claim 6, Tiesler teaches: A charging station assembly being integrated into a vehicle thereby facilitating power tool batteries to be recharged (see charging station integrated into vehicle for recharging rechargeable devices such as batteries, etc., para 18; 20-23), said assembly comprising: 
a bracket being mountable within a cab of the vehicle wherein said bracket is configured to be accessible to a driver (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said bracket having a first portion forming an angle with a second portion (charging station integrated into vehicle for recharging rechargeable devices such as batteries, etc., para 18; 20-23), 
(assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36); 
a power strip being coupled to said bracket (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36), 
said power strip being in electrical communication with said battery (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36), 
(assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said power strip being positioned on said first portion of said bracket (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36); 
and a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).
Tielser appears to be silent regarding:
a solar panel being attached to an outer surface of a vehicle wherein said solar panel is configured to be exposed to sunlight, 
said solar panel having an output,
a battery being attached to the vehicle, 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery, 
said battery having an input and an output; 
a first conductor being electrically coupled between said output of said solar panel and said input of said battery.
However, Clark teaches: 
a solar panel being attached to an outer surface of a vehicle wherein said solar panel is configured to be exposed to sunlight (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said solar panel having an output (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20); 
a battery being attached to the vehicle (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said battery having an input and an output (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20); 
a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the solar panel, connected storage battery and vehicle of Clark, as an alternative energy source to provide power to internal electrical components, into the vehicle of Tiesler because it is ubiquitous within modern vehicle technology to incorporate alternative energy sources for harnessing power to internal components such as vehicle batteries and accessories.  

13.          With respect to claim 7, Tiesler teaches:
A charging station system (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23) comprising: 
a vehicle having an outer surface and a cab (see examples of vehicles that traditionally are considered to have a vehicle outer surface and interior cabin: SUV’s, vans, busses, etc, para 4); 
a bracket being mountable within said cab of said vehicle wherein said bracket is configured to be accessible to a driver (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said bracket having a first portion forming an angle with a second portion (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said first portion being attached to a vertical support surface in said vehicle having said second portion being oriented on a horizontal plane such that said second portion defines a shelf for supporting battery chargers for power tools (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23); 
a power strip being coupled to said bracket (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
(assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said power strip having the battery chargers plugged therein for charging power tool batteries (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23), 
said power strip being positioned on said first portion of said bracket (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23); and 
a second conductor being electrically coupled between said output of said battery and said power strip for supplying voltage to said power strip (assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23; see at least one electrical power strip and electrical connector, ground element Abstract; see battery vehicle/vehicle power source to provide power, para 4, 10-11, 16-17, 34-36; assembly components such as brackets, mounts, etc., for power strip, mechanical mounting and docking of assembly housing and connector housing for electrical power distribution system and/or sliding power strip with one or more electrical outlets for connecting a device/accessory, para 19-23).
	Tiesler fails to teach:
a solar panel being attached to said outer surface of said vehicle, 
wherein said solar panel is configured to be exposed to sunlight, 
said solar panel having an output; 
a battery being attached to said vehicle, 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery, 

However, Clark teaches:
a vehicle having an outer surface and a cab (see vehicle of Fig. 1, showing vehicle interior and exterior); 
a solar panel being attached to said outer surface of said vehicle (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20) 
wherein said solar panel is configured to be exposed to sunlight (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said solar panel having an output (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20); 
a battery being attached to said vehicle (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said battery being in electrical communication with said solar panel such that said solar panel charges said battery (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20), 
said battery having an input and an output; a first conductor being electrically coupled between said output of said solar panel and said input of said battery (see solar panel attached to exterior roof of vehicle, Fig 1, para 15; see panel’s exposure to sunlight to harness/harvest power, sending power or storing power to battery, para 11-19; see storing battery power from external power source/ solar panel, storing to battery, para 11-17; see solar panel electrically connected to storage battery, para 15-20); 
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the solar panel, connected storage battery and vehicle of Clark, as an alternative energy source to provide power to internal electrical components, into the vehicle of Tiesler because it is ubiquitous within modern vehicle technology to incorporate alternative energy sources for harnessing power to internal components such as vehicle batteries and accessories.  



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851